Exhibit 10.1

June 22, 2018

Navigant Consulting, Inc.

150 North Riverside Plaza

Suite 2100

Chicago, IL 60606

Re: Credit Agreement, dated as of March 28, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Navigant Consulting, Inc., a Delaware corporation
(the “Company”), Navigant Consulting (Europe) Limited, a corporation organized
and existing under the laws of England and Wales (the “U.K. Borrower”), Navigant
Consulting Ltd., a corporation organized and existing under the laws of the
Province of Ontario, the Guarantors identified therein, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement described above. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.

The Company has informed the Administrative Agent and the Lenders that the
Company intends to consummate the following transactions:

 

  1. Peterson Consulting, LLC, an Illinois limited liability company
(“Peterson”), intends to transfer to the Company all of Peterson’s right, title
and interest in and to the Equity Interests of Navigant Energy Services, LLC, an
Illinois limited liability company.

 

  2. Navigant Holdings US LLC, a Delaware limited liability company (“Holdings
US”), intends to transfer to the Company all of Holding US’s right, title and
interest in and to the Equity Interests of Navigant Economics, LLC, a Delaware
limited liability company (“Economics”).

 

  3. The Company intends to transfer to a newly-created Delaware limited
liability company and subsidiary of the Company (“Thoreau Holdings”), all of the
Company’s right, title and interest in and to the Equity Interests of Peterson,
Economics, Navigant Consulting (PI) LLC, a Delaware limited liability company,
Navigant Capital Advisors, LLC, a Delaware limited liability company, Navigant
Consulting (PI-NY), Inc., a Delaware corporation, and Claims Data Repository,
LLC, an Illinois limited liability company.

 

  4. The Company intends to transfer to Thoreau Holdings (a) all of the
Company’s right, title and interest to the “Transferred Assets” (other than
Equity Interests) described in Exhibit A hereto which are owned by the Company
immediately following the transactions described in clause 3 above, and all of
the “Assumed Liabilities” described in Exhibit A hereto of the Company
immediately following the transactions described in clause 3 above.

 

  5. Thoreau Holdings shall incorporate a subsidiary, Thoreau Consulting Hong
Kong, a Hong Kong limited company (“Thoreau Consulting Hong Kong”), and the
Company shall transfer to Thoreau Holdings and Thoreau Holdings shall transfer
to Thoreau Consulting Hong Kong, in the form of capital contributions, an amount
of cash not to exceed $5,000,000.

 

  6. Navigant Consulting Asia Limited Hong Kong, a Hong Kong limited company
(“Asia Limited Hong Kong”), intends to transfer to Thoreau Consulting Hong Kong,
all of the “Transferred Assets” described in Exhibit A hereto which are owned by
Asia Limited Hong Kong immediately prior to such transfer, and all of the
“Assumed Liabilities” described in Exhibit A hereto of Asia Limited Hong Kong
immediately prior to such transfer.



--------------------------------------------------------------------------------

  7. The Company intends to transfer to the U.K. Borrower all of the Company’s
right, title and interest in and to the Equity Interests of Precept Programme
Ltd., a private limited company incorporated in England and Wales.

 

  8. The U.K. Borrower intends to transfer to the Company all of the U.K.
Borrower’s right, title and interest in and to the outstanding Equity Interests
of Navigant Consulting (Europe) Limited Firma der Zweigniederlassung (Swiss
Branch), Navigant Germany GmbH, Navigant BPM (India) Private Limited and Ecofys
Investments B.V. in exchange for the Company’s cancellation of certain
indebtedness, including intercompany payables, owed to the Company by the U.K.
Borrower.

 

  9. The Company intends to transfer to a newly-created company organized under
the laws of England and Wales and subsidiary of the Company (“Newco UK”) cash in
an amount to be determined that will not exceed the amount required to be
transferred to the U.K. Borrower for the U.K. Borrower’s Excluded Assets and
Excluded Liabilities (the “Cash Contribution”).

 

  10. The U.K. Borrower intends to transfer to Newco UK all of the U.K.
Borrower’s right, title and interest in the U.K. Borrower’s “Excluded Assets”
described in Exhibit A hereto, and all of the U.K. Borrower’s “Excluded
Liabilities” described in Exhibit A hereto in exchange for the Cash
Contribution.

 

  11. The U.K. Borrower intends to use all of the cash consideration received
for the transactions described in clause 10 above to satisfy certain of its
indebtedness, including intercompany payables, it owes to the Company (the
transactions described in clauses 1 through 11 of this paragraph are
collectively referred to herein as, the “Reorganization”).

 

  12. The Company intends to Dispose of all of its right, title and interest in
and to the Equity Interests of Thoreau Holdings and the U.K. Borrower, together
with the Transferred Assets, to certain purchasers (the “Thoreau Disposition”)
pursuant to a certain equity purchase agreement.

Notwithstanding anything to the contrary in (x) the Credit Agreement, including
Sections 8.02, 8.05, 8.06 and 8.08 thereof, the Required Lenders hereby
(a) consent to the Reorganization and the Thoreau Disposition, (b) agree that
none of the transactions comprising the Reorganization shall be deemed to have
utilized any portion of the permitted amount of Investments allowed under
Section 8.02(j) of the Credit Agreement and (c) agree that, with respect to any
Disposition occurring after the consummation of the Thoreau Disposition and on
or prior to the end of calendar year 2018, the percentages set forth in Section
8.05(c)(iv) shall be determined with reference to the Company’s consolidated net
worth immediately after giving effect to the consummation of the Thoreau
Disposition and (y) Section 8.09 of the Credit Agreement, the Required Lenders
hereby further consent to contractual restrictions that may be imposed upon or
with respect to the Business, the Transferred Assets, Thoreau Holdings and the
U.K. Borrower during the period from the execution and delivery of the equity
purchase agreement for the Thoreau Disposition until the consummation of the
Thoreau Disposition. Concurrently with the satisfaction of each of the
conditions precedent described in the final paragraph hereof, the U.K. Borrower
shall be thereupon released from all Obligations and each of the other Loan
Parties shall be thereupon released from its Guaranty with respect to the
Obligations of the U.K. Borrower. The Required Lenders hereby further waive any
noncompliance by the Loan Parties with Section 7.12 of the Credit Agreement to
the extent such noncompliance occurred or occurs as a result of the Loan
Parties’ failure to cause Thoreau Holdings to become a Guarantor.

Furthermore, pursuant to Section 2.07 of the Credit Agreement, the Borrower
hereby gives notice to the Administrative Agent that the Aggregate Revolving
Commitments shall be permanently reduced to $350,000,000 concurrently with the
satisfaction of each of the conditions precedent described in the final
paragraph hereof, and the Required Lenders hereby agree to waive the requirement
for such notice to be provided five Business Days prior to the date of such
reduction.



--------------------------------------------------------------------------------

The consent contained herein is a one-time consent and is expressly limited to
the purposes and matters set forth herein. Nothing contained herein shall
constitute a waiver or modification of any other rights or remedies the
Administrative Agent or any Lender may have under any Loan Document or
applicable law. The Credit Agreement shall remain in full force and effect
according to its terms (as modified by this letter).

This letter may be executed by the parties hereto in several counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement. Delivery of an executed counterpart by
facsimile or other secure electronic format (.pdf) shall be as effective as an
original. This letter shall become effective upon satisfaction of each of the
following conditions precedent: (i) the Administrative Agent’s receipt of
counterparts hereof duly executed by the Required Lenders and each of the Loan
Parties, (ii) the Administrative Agent’s receipt of notice from the Company as
required by Section 2.15(d) of the Credit Agreement of the U.K. Borrower’s
termination of its status as a Foreign Borrower (and the Administrative Agent
hereby agrees that such notice shall be permitted to be delivered less than 15
Business Days prior to its effectiveness), (iii) repayment by the U.K. Borrower
in full of all outstanding Loans made to the U.K. Borrower and all other amounts
payable on account of such Loans and (iv) payment of all documented fees and
reasonable out-of-pocket expenses required to be paid upon the satisfaction of
each of the conditions precedent described in this paragraph; provided, however,
that the consent described in clause (y) of the second preceding paragraph shall
be effective concurrently with the Company’s execution and delivery of the
equity purchase agreement for the Thoreau Disposition subject solely to the
satisfaction of foregoing clause (i) and payment of all documented fees and
reasonable out-of-pocket expenses required to be paid on the date hereof. This
letter is a Loan Document.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

This letter shall be governed by and construed in accordance with the laws of
the State of New York.

 

Very truly yours, BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Elizabeth Uribe

Name:   Elizabeth Uribe Title:   Assistant Vice President

NAVIGANT CONSULTING, INC.

CONSENT (MAY 2018)



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer, Swing Line
Lender and U.K. Swing Line Lender     By:  

/s/ Carlos Morales

    Name:   Carlos Morales     Title:   SVP     BANK OF AMERICA, N.A., acting
through its Canada branch,     as Canadian Swing Line Lender     By:  

/s/ Medina Sales de Andrade

    Name:   Medina Sales de Andrade     Title:   Vice President     CITIZENS
BANK, N.A.     By:  

/s/ Megan Livingston

    Name:   Megan Livingston     Title:   Senior Vice President     U.S. BANK,
NATIONAL ASSOCIATION     By:  

/s/ James N. Devries

    Name:   James N. Devries     Title:   Senior Vice President     PNC BANK,
NATIONAL ASSOCIATION     By:  

/s/ Robert G. Stevens

    Name:   Robert G. Stevens     Title:   Vice President     TD BANK, N.A.    
By:  

/s/ Mark Hogan

    Name:   Mark Hogan     Title:   Senior Vice President     ASSOCIATED BANK,
NATIONAL ASSOCIATION     By:  

/s/ Adam Lutostanski

    Name:   Adam Lutostanski     Title:   SVP

[SIGNATURE PAGES CONTINUE]

NAVIGANT CONSULTING, INC.

CONSENT (MAY 2018)



--------------------------------------------------------------------------------

HSBC BANK, USA, N.A. By:  

/s/ Travis J. Burns

Name:   Travis J. Burns Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.
By:  

/s/ Jared Zuniga

Name:   Jared Zuniga Title:   Officer JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
By:  

/s/ Michael N.Tam

Name:   Michael N.Tam Title:   Senior Vice President

[SIGNATURE PAGES CONTINUE]

NAVIGANT CONSULTING, INC.

CONSENT (MAY 2018)



--------------------------------------------------------------------------------

Accepted and Agreed to:     COMPANY:   NAVIGANT CONSULTING, INC., a Delaware
corporation   By:  

/s/ Stephen R. Lieberman

  Name:   Stephen R. Lieberman   Title:   Executive Vice President and Chief
Financial Officer U.K. BORROWER:   NAVIGANT CONSULTING (EUROPE) LIMITED, a
corporation organized and existing under the laws of England and Wales   By:  

/s/ Scott S. Harper

  Name:   Scott S. Harper   Title:   Director CANADIAN BORROWER:   NAVIGANT
CONSULTING LTD., a corporation organized and existing under the laws of the
Province of Ontario   By:  

/s/ Monica M. Weed

  Name:   Monica M. Weed   Title:   Vice President and Secretary Treasurer
GUARANTOR:   NAVIGANT CYMETRIX CORPORATION, a Delaware corporation   By:  

/s/ David E. Wartner

  Name:   David E. Wartner   Title:   Treasurer

NAVIGANT CONSULTING, INC.

CONSENT (JUNE 2018)



--------------------------------------------------------------------------------

EXHIBIT A

“Transferred Assets” shall mean assets, claims, properties and rights used in,
held for use in, or otherwise primarily relating to the Business.

“Transferred Liabilities” shall mean liabilities arising from or relating to the
Transferred Assets or the Business.

“Excluded Assets” shall mean certain assets and properties relating to the
Business that are excluded from the Thoreau Disposition.

“Excluded Liabilities” shall mean certain liabilities relating to the Business
that are excluded from the Thoreau Disposition.

“Business” shall mean the disputes, forensics and legal technology businesses,
activities and operations engaged in by the Company and its Subsidiaries as of
the date hereof or at any time thereafter until and including the date on which
the Thoreau Disposition is consummated.

NAVIGANT CONSULTING, INC.

CONSENT (JUNE 2018)